Citation Nr: 1515583	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The October 2011 rating decision granted service connection for GERD and assigned a noncompensable rating effective February 10, 2011.  In a subsequent September 2014 rating decision, the RO increased the Veteran's GERD rating to 10 percent, effective February 10, 2011.  

The claim for entitlement to a TDIU was denied in an August 2014 rating decision.  Although the Veteran has not specifically expressed disagreement with the August 2014 rating decision, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the Court's holding in Rice, the TDIU claim is considered part of his pending increased rating claim and is accordingly listed as an issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDING OF FACT

On February 10, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for GERD have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  
38 U.S.C.A. §§ 7104, 7105(d).  

In a statement dated February 10, 2015, the Veteran indicated that he wished to withdraw his appeal regarding an initial rating in excess of 10 percent for GERD and entitlement to a TDIU.  Given his clear intent to withdraw his appeal, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.



ORDER

The appeal is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


